Citation Nr: 1218249	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a service connection claim for tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a service connection claim for a low back disability.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, June 2008, November 2008, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2011, the Veteran testified before an Acting Veterans Law Judge, seated at the San Antonio Veterans Service Center.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As to all the issues on appeal, a review of the record on appeal reveals that the Veteran filed a claim for Social Security Disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (holding that VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for disability benefits).  

As to the claim of service connection for hepatitis C, at his May 2011 personal hearing the Veteran stated that during military service he was involved in an altercation with another service member, triggering a criminal investigation and resulting in exposure to the other service member's blood.  According to the Veteran's account, this blood exposure allegedly resulted in his current diagnosis of hepatitis C.  While the RO has attempted on multiple occasions to obtain the Veteran's service treatment records, without success, it does not appear the Veteran's service personnel records have been requested.  As the Veteran has testified that a criminal investigation was undertaken following this incident, his service personnel records may provide evidence of this assault.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b).

As to all the issues on appeal, the record reveals that while the Veteran receives ongoing medical care through Texas VA Medical Centers, no request for these records has been made since May 2010.  Therefore, the Board finds that while the appeal is in remand status, a request should be made for his post-May 2010 VA treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the application to reopen claims of service connection for tinnitus and a low back disability as well as the claims of service connection for hypertension, depression, and diabetes mellitus because of questions regarding what issues had been perfected for appellate review at the time of the May 2011 Board hearing, testimony on that occasion was taken only as to the application to reopen the claim of service connection for bilateral hearing loss and the claim of service connection for tinnitus.  

Upon further review, the Board finds that the Veteran had also perfected for appellate review these other issues about which he also requested a hearing before a Veterans Law Judge at the time of the May 2011 personal hearing.  Therefore, because the Veteran's request for a video or in-person hearing before a Veterans Law Judge remains pending as to the application to reopen claims of service connection for tinnitus and a low back disability as well as the claims of service connection for hypertension, depression, and diabetes mellitus, these issues are also remanded to provide the Veteran with his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2011).

Accordingly, the appeal is REMANDED for the following actions:

1.  Request the Veteran's service personnel records from the National Personnel Records Center.  If a negative response is received, that fact must be documented within the claims file.  

2.  Contact the Social Security Administration and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

3.  Obtain and associate with the record all of the Veteran's post-May 2010 treatment records from all Texas VA Medical Centers.  Any negative response must be documented in the claims folder.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case which includes, among other things, notice of 38 C.F.R. § 3.156 (2011) and be afforded the applicable opportunity to respond.  

5.  After undertaking the above development to the extent possible, schedule the appellant for a video hearing or Travel Board hearing in appropriate docket order before a Veterans Law Judge sitting at the RO.  Such a hearing should be restricted to the issues of his application to reopen his claims of service connection for tinnitus and a low back disability as well as his claims of service connection for hypertension, depression, and diabetes mellitus.  The appellant should be afforded adequate notice of the time and date of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

